[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION (MOTION TO RECONSIDER)
The court, having granted the Motion to Reconsider, has reviewed the claims of counsel, and affirms its denial of the Motion for Summary Judgment.
Whether the standard of "substantial consideration" is used, or "fair consideration" is used is not dispositive on the question of summary judgment. Under either test, the determination of what is fair or what is substantial is a question of fact for the trier to determine. The Court declines plaintiff's request to decide whether P.A. 91-297 or the prior Section 52-552 of the General Statutes applies to the transaction involved here. That is a question for the trial judge to resolve.
There was an error in the original memorandum of decision. Page 3, line 9 is amended to read: "The plaintiff also claims that Bok received substantial . . ."
HON. LAWRENCE C. KLACZAK, SUPERIOR COURT JUDGE